 

 

Exhibit 10.1

 

October 12, 2020

 

Norman L Sussman, MD FAASLD

Via electronic delivery

 

Dear Norman:

 

It is a pleasure to confirm the offer extended to you to join DURECT
Corporation, located at 10260 Bubb Road, Cupertino, California, 95014, as Chief
Medical Officer, reporting directly to the Chief Executive Officer.  We would
like your start date to be November 2, 2020, but will depend on when you
successfully complete a pre-employment drug screening and background
verification.  As an exempt, regular employee, your starting semi-monthly salary
will be $16,666.67, which equates to $400,000.00 on an annual basis. In
addition, within 30 days following your commencement of employment, you will be
granted an option to purchase 200,000 shares of DURECT Common Stock.  The
vesting associated with these options are as follows: Stock options shall vest
as to one-fourth (1/4) of the total shares subject to the option on the one-year
anniversary of the date of grant and as to one-sixteenth (1/16) of the total
shares subject to the option at the end of each three-month period following the
one-year anniversary of the grant. The per share exercise price for these
options will be the fair market value of DURECT Corporation’s Common Stock on
the date of the grant of the options.

 

Additionally, within 30 days following your commencement of employment, you will
be granted an option to purchase 50,000 shares of DURECT Common Stock to be
vested immediately upon the first FDA approval of a DUR-928 New Drug Application
(NDA). The per share exercise price for these options will be the fair market
value of DURECT Corporation’s Common Stock on the date of the grant of the
options. You will be eligible for annual equity grants commensurate with your
position as Chief Medical Officer beginning calendar year 2021.

 

DURECT will provide you with a relocation allowance of $250,000.00, less
applicable income and employment taxes withheld.  DURECT will reimburse you for
eligible expenses you incur up to a maximum of the amount of the relocation
allowance.  Eligible expenses will include (1) commute travel to and from
DURECT’s offices in California, including airfare to and from California from
Texas prior to your moving to California; (2) rent or hotel, rental car, etc.
incurred when you travel to California to work at DURECT’s offices in California
prior to your moving to California; and (3) expenses related to relocating from
your home in Texas to California (or purchasing, leasing or renting a second
home in California) such as travel to look at homes, moving expenses, rent, down
payment on a home or condominium, mortgage payments, etc.  Any amount of such
expenses you incur above the relocation allowance amount will not be reimbursed
by DURECT. For clarity, business travel on behalf of the company will be
reimbursed separately according to DURECT’s travel policy and will not count
against the relocation allowance. As a condition of

DURECT Corporation | 10260 Bubb Road | Cupertino, CA 95014 |
408.777.1417CONFIDENTIAL

 

--------------------------------------------------------------------------------

receiving the relocation allowance, you agree that if you voluntarily terminate
your employment (other than as a result of your death, disability or
constructive termination as defined in the Change of Control policy) during the
first two years with DURECT Corporation, or if your employment is terminated by
DURECT Corporation for cause (as defined in the Change of Control policy), you
agree that you will repay a pro-rated portion of your reimbursed eligible
expenses back to the company. The prorated portion to be repaid will be
calculated by multiplying the amount of reimbursed eligible expenses (only those
expenses listed under eligible expenses (3) above) by a fraction, the numerator
of which will be equal to twenty-four minus the number of full months you were
employed since your start date, and the denominator of which is twenty-four. You
will be responsible for any income and employment taxes incurred as a result of
DURECT reimbursing you for these eligible expenses.

 

You will be eligible for the equivalent annual bonus that all other Chief-level
employees of the Company are eligible for, which is currently 40% of your annual
base salary, with a breakdown of 95% based on corporate and 5% from personal
objectives.  This bonus will be subject to pro-ration based on your start date.

 

In addition, your option awards will be subject to the terms of the Company’s
change of control policy, which provides for certain vesting and severance
benefits for Vice Presidents and above in the event of a qualifying termination
of employment in connection with or within twenty-four months following a change
in control.

 

Benefits

Effective the first of the month following your start date, you will be eligible
to participate in the benefits enjoyed by an indefinite term employee, including
medical, dental, vision, life and disability insurances.  You will be eligible
for paid holidays, vacation accrual, and sick leave.  You may elect to
participate in the 401(k) savings plan, the Employee Stock Purchase Plan, and a
Section 125 Cafeteria Plan according to the terms and conditions governing
participation in the plans.  If the terms and conditions governing any such
benefit plan differ from any provision of

this letter, the plan documents containing these terms and conditions will
govern and take precedence. The Company agrees to pay your reasonable legal
expenses incurred in the negotiation of this agreement.

 

This offer is contingent upon successful completion of a background
investigation and pre-employment drug screening test due to the fact that DURECT
is engaged in the development and manufacture of pharmaceutical products,
including controlled substances.  Your representing agency, Spencer Stuart, will
conduct your background investigation.  As for your pre-employment drug
screening test, you will be notified by Justifacts Credential Verification, Inc.
and given instruction on how to complete the drug check verification.  This must
be completed and returned prior to your start date.  

 

Authorization to Work

Federal regulations require that you establish your identity and authorization
to work in this country, so this offer is necessarily contingent upon such
proof.  Enclosed is a description of the

DURECT Corporation | 10260 Bubb Road | Cupertino, CA 95014 |
408.777.1417CONFIDENTIAL

 

--------------------------------------------------------------------------------

original documents you will be required to bring on your first day of work, at
which time we will meet with you to examine the original documents and ask that
you complete the required “INS” form in our presence.

 

Agreements

The enclosed “Confidential Information and Invention Assignment Agreement” must
be signed by you before you start your first day of work.  Please sign both
copies of the Agreement and return one copy.  You may retain the duplicate for
your records.

 

Your employment at DURECT is for an unspecified period of time and your
relationship with the Company is and shall continue to be at-will, as defined
under applicable law, meaning that either you or DURECT may terminate your
employment relationship at any time for any reason or no reason, with or without
notice.

 

Please indicate that these terms and conditions are acceptable and confirm your
acceptance of this offer by signing and dating the original of this letter and
returning it by October 14, 2020. You may retain a duplicate for your records.

 

Congratulations on your offer to join DURECT Corporation; we look forward to
working with you.  Please do not hesitate to call me directly at (408) 777-1419
if you have any questions.

 

Sincerely,

 

/s/ James E. Brown, President & CEO

James E. Brown

President and Chief Executive Officer

 

 

JEB/bs

Enclosures

 

Understood and accepted:

 

 

Signature   /s/ Norman L. Sussman, MD, FAASLDDate12-Oct-2020

       Norman Sussman, MD FAASLD

DURECT Corporation | 10260 Bubb Road | Cupertino, CA 95014 |
408.777.1417CONFIDENTIAL

 